DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brastad (US 3,071,304) in view of Terence (GB 1,575,482) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Brastad teaches a blank (Fig. 1) for forming a packaging container (Fig. 3), the blank comprising: a sheet 10 defining an internal side and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 16, 18, 20, 22 separated from one another by side crease lines24, 26, 28, 30; a plurality of flaps 42, 44, 45, 48 each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 50, each pair of adjacent flaps forming an inner flap 44, 48 and an outer flap 42, 46 (Fig. 2); a sealant film 56 disposed on the internal side of the sheet (Fig. 5) and having areas which are bonded to a portion of each one of the flaps (col 2 lines 33-39); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container (Fig. 5), with the sealant film forming a seal between the flaps (col 1 lines 14-17). Brastad does not teach the sealant film is bonded a portion of each one of the side panels and does not teach the sealant film is a water-soluble synthetic polymer. 
Regarding the sealant film being bonded to a portion of the side panels, Terence teaches an analogous package with a liner and teaches securing the liner to each wall of the blank using an adhesive strip 43 (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify Brastad by attaching the liner to the body panels of the blank as taught by Terence with the motivation of better securing the liner in place.
Regarding the sealant film material, Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Brastad teaches the unbonded area extends across a portion of the outer flap 46 (Figs. 1 and 5).
Regarding claim 3, Brastad teaches the unbonded area extends across the outer flap by a distance which is greater than or equal to a length of the inner flap from the flap crease line so that the outer flap can lie directly against the inner flap (exposed area 46, which is the unbounded area, in Fig. 5 extends beyond the inner flap panel 44).
Regarding claim 11, Brastad is modified to have the sealant film bonded to the side panels as taught by Terence, and Terence teaches the sealant film is bonded to the internal side of the sheet over a portion of each one of the side panels to form a continuous strip 43 (Fig. 1).
Regarding claim 12, Brastad teaches the sheet (Fig. 1) comprises in series a first side panel 16 and a first flap 42 joined to the first side panel, a second side panel 20 and a second flap 44 joined to the second side panel, a third side panel 20 and a third flap 46 joined to the third side panel, and a fourth side panel 22 and a fourth flap 48 joined to the fourth side panel; wherein the first 42 and third 46 flaps form outer flaps (Figs. 2 and 6) and the second 44 and fourth 48 flaps form inner flaps (Fig. 5).
Regarding claim 14, Brastad is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).

Claims 1-2, 4-7, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terence (GB 1,575,482) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Terence teaches a blank (Fig. 1) for forming a packaging container (Fig. 4), the blank comprising: a sheet defining an internal side and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 5, 1, 7, 3 separated from one another by side crease lines 9, 11, 13; a plurality of flaps 21, 27, 19, 29 each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 25, 31, 23, 33, each pair of adjacent flaps forming an inner flap and an outer flap (Figs. 2 and 4); a sealant film disposed on the internal side of the sheet (Fig. 2) and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps (Fig. 1, pg. 2 lines 62-73); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container (Fig. 2), with the sealant film forming a seal between the flaps (pg. 2 lines 123-129). Terence does not explicitly teach the sealant film is a water-soluble synthetic polymer.  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Terence teaches the unbonded area extends across a portion of the outer flap 27 (Fig. 1).
Regarding claim 4, Terence teaches the sealant film is bonded to a triangular area 45 of the outer flap 27 which has its base located along the flap crease line and its apex located towards a free edge of the outer flap (Fig. 1).
Regarding claim 5, Terence teaches the triangular area 45 is centered along the flap crease line of the outer flap (Fig. 1).
Regarding claim 6, Terence illustrates the triangular area is an isosceles triangle (Fig. 1).
Regarding claim 7, Terence illustrates at least one crease line is formed in the unbonded area of the sealant film (Figs. 2 and 4).
Regarding claim 9, Terence illustrates the at least one crease line formed in the unbonded area of the sealant film comprises a diagonal crease line which extends from a corner of the outer flap at the flap crease line to a center of a free edge of the outer flap (Figs. 2 and 4).
Regarding claim 11, Terence teaches the sealant film is bonded to the internal side of the sheet over a portion of each one of the side panels to form a continuous strip 43 (Fig. 1).
Regarding claim 12, Terence teaches the sheet comprises in series a first side panel 3 and a first flap 29 joined to the first side panel, a second side panel 7 and a second flap 19 joined to the second side panel, a third side panel 1 and a third flap 27 joined to the third side panel, and a fourth side panel 5 and a fourth flap 21 joined to the fourth side panel; wherein the first and third flaps form outer flaps and the second and fourth flaps form inner flaps (Figs. 2 and 4).
Regarding claim 14, Terence is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).

Claims 1-2, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 1,907,087) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Hartman teaches a blank (Figs. 4-5) for forming a packaging container (Figs. 1-3), the blank comprising: a sheet defining an internal side (Fig. 4) and an external side (Fig. 5) of the packaging container; wherein the sheet comprises: a plurality of side panels separated from one another by side crease lines; a plurality of flaps 8, 9, each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 13, each pair of adjacent flaps forming an inner flap 9 and an outer flap 8 (Fig. 2); a sealant film disposed on the internal side of the sheet (Fig. 4) and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps (Fig. 4, pg. 1 lines 85-90); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container (Fig. 7), with the sealant film forming a seal between the flaps (pg. 1 lines 85-93). Hartman does not explicitly teach the sealant film is a water-soluble synthetic polymer, though Harman does teach sealant film is a suitable airtight flexible material (pg. 2 lines 3-8).  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Hartman teaches the unbonded area extends across a portion of the outer flap 8 (Figs. 4).
Regarding claim 7, Hartman illustrates at least one crease line is formed in the unbonded area of the sealant film (Figs. 6-7).
Regarding claim 8, Hartman illustrates the at least one crease line formed in the unbonded area of the sealant film comprises a transverse crease line which extends across the sealant film and is formed in an opposite direction to the side crease lines (Figs. 4 and 6).
Regarding claim 14, Hartman is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).

Claims 1-2, 4-6, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mensing (GB 904,471) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Mensing teaches a blank (Fig. 2) for forming a packaging container (Fig. 1), the blank comprising: a sheet defining an internal side (Fig. 1) and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 14, 15, 16, 17 separated from one another by side crease lines 1, 2, 3, 4; a plurality of flaps 6, 7, 8, 9 each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 10, 11, 12, 13, each pair of adjacent flaps forming an inner flap 7, 9 and an outer flap 6, 8 (pg. 2 lines 69-77 calls 7 an outer flap with a socket and calls 36 a recess; pg. 3 lines 12-16 says the recess is on top of the flap with the socket, so panel 6 overlies panel 7); a sealant film disposed on the internal side of the sheet (pg. 1 lines 14-33) and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps (Fig. 2); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container, with the sealant film forming a seal between the flaps.  Mensing teaches the lining is a synthetic material (pg. 2 lines 106-107), but does not teach a water soluble synthetic polymer specifically.  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Mensing teaches the unbonded area extends across a portion of the outer flap 8 (Fig.2).
Regarding claim 4, Mensing teaches the sealant film is bonded to a triangular area of the outer flap 8 which has its base located along the flap crease line and its apex located towards a free edge of the outer flap (Fig. 2).
Regarding claim 5, Mensing illustrates the triangular area is centered along the flap crease line of the outer flap (Fig. 2).
Regarding claim 6, Mensing illustrates the triangular area is an isosceles triangle (Fig. 2).
Regarding claim 10, Mensing teaches the sealant film is bonded to the entire area of the inner flap (Fig. 2).
Regarding claim 12, Mensing teaches the sheet comprises in series a first side panel 14 and a first flap 6 joined to the first side panel, a second side panel 17 and a second flap 9 joined to the second side panel, a third side panel 16 and a third flap 8 joined to the third side panel, and a fourth side panel 15 and a fourth flap 7 joined to the fourth side panel; wherein the first 6 and third flaps 8 form outer flaps and the second 9 and fourth 7 flaps form inner flaps.
Regarding claim 14, Mensing is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for other references sharing features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734